     Case 1:15-cv-08725-GBD-RWL Document 240 Filed 09/09/19 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



 UMB Bank, N.A., as Trustee,

                                Plaintiff,                   No. 15 Civ. 08725 (GBD) (RWL)

                        - against -

 SANOFI,

                                Defendant.



                          NOTICE OF ENTRY OF APPEARANCE

       PLEASE TAKE NOTICE that Adam S. Mintz of the law firm Cahill Gordon & Reindel

LLP hereby enters his appearance as counsel for Plaintiff UMB Bank, N.A, as Trustee, in the

above-captioned proceeding. I certify that I am admitted to practice in this Court.



Dated: New York, New York
       September 9, 2019


                                                     Respectfully submitted,

                                                     /s/ Adam S. Mintz
                                                     Adam S. Mintz
                                                     CAHILL GORDON & REINDEL LLP
                                                     80 Pine Street
                                                     New York, New York 10005
                                                     Telephone: (212) 701-3000
                                                     AMintz@cahill.com
